Exhibit 10.2

FOURTH AMENDMENT TO

CITRIX SYSTEMS, INC.

2005 EQUITY INCENTIVE PLAN

WHEREAS, Citrix Systems, Inc. (the “Company”) desires to amend the Citrix
Systems, Inc. 2005 Equity Incentive Plan (as amended and in effect, the “Plan”)
to limit the term of any options or stock appreciation rights issued under the
Plan and granted after the effective date of this amendment to no more than ten
(10) years (the “Plan Amendment”); and

WHEREAS, on April 22, 2008, the Board of Directors of the Company approved the
Plan Amendment.

NOW THEREFORE, in accordance with Section 15 of the Plan, the Plan is hereby
amended as follows:

 

1. Section 7.2(c) of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof:

 

  

“Option Period. No Option may be exercised on or after the tenth anniversary of
the Grant Date,

or, with respect to Incentive Options, on or after the fifth anniversary of the
Grant Date

if the Optionee is a Ten Percent Owner.”

  

 

2. Section 7.3(c) of the Plan is hereby amended by deleting such section in its
entirety and substituting the following in lieu thereof:

 

   “Other Terms. Except as the Committee may deem inappropriate or inapplicable
in the circumstances, Stock Appreciation Rights shall be subject to terms and
conditions substantially similar to those applicable to a Nonstatutory Option.
In addition, a SAR related to an Option which can only be exercised during
limited periods following an Acquisition may entitle the Participant to receive
an amount based upon the highest price paid or offered for Stock in any
transaction relating to the Acquisition or paid during the thirty (30) day
period immediately preceding the occurrence of the Acquisition in any
transaction reported in the stock market in which the Stock is normally traded.
Notwithstanding the foregoing, no Stock Appreciation Right may be exercised on
or after the tenth anniversary of the Grant Date.”   

 

3. Except herein above provided, the Plan is hereby ratified, confirmed and
approved in all respects.